Filed 3/17/16 P. v. Scales CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B260902

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA082546)
         v.

JAMES KEVIN SCALES,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Leslie E. Brown, Judge. Affirmed in part and remanded with directions.


         Pamela J. Voich, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Paul M. Roadarmel, Jr.,
and Daniel C. Chang, Deputy Attorneys General, for Plaintiff and Respondent.


                                  ________________________________
       A jury convicted James Kevin Scales of two counts of robbery and two counts of
false imprisonment by violence or menace, and found true personal firearm use
allegations as to every count. (Pen. Code, §§ 211; 236; 1203.06, subd. (a)(1); 12022.53,
subd. (b).)1 On appeal, Scales argues the evidence was insufficient to support the jury’s
four verdicts, and that the trial court erred in failing to instruct on the principles of aiding
and abetting. Further, he requests review of the trial court’s rulings on his motion for
discovery of police personnel records pursuant to Pitchess v. Superior Court (1974) 11
Cal. 3d 531 (Pitchess), in accord with the procedures established in People v. Mooc
(2001) 26 Cal. 4th 1216. We correct unauthorized sentences imposed by the trial court on
the firearm use enhancement on count 2, and the base term and firearm use enhancements
on counts 3 and 4. We otherwise affirm.
                                            FACTS
The Crimes
       From around late 2011 or early 2012 into November 2012, Scales worked as a
security guard at a medical marijuana business known as Green Path Collective. Victims
Daniel Gonzalez and Talia Schulz also worked at Green Path. In order to gain access to
the customer service area, customers needed to push a button near a main entrance door
in the alley behind the building, and wait to be “buzzed” inside the premises. Once
inside, off the street, customers needed to be “buzzed” through a second door to get to the
area where the transactions occurred. There were 16 security cameras positioned at the
business, including cameras at the first and second doors.
       At some point on November 18, 2012, Scales talked to a manager at Green Path,
Gil Sharone.2 Scales said that he was “leaving Green Path to go back home,” and that it
would be his last day at work. At about 10:45 a.m., Gonzalez arrived at the business.
Shortly after starting work, Gonzalez opened a safe containing cash, approximately 60

1
       All further undesignated section references are to the Penal Code.
2
       Sharone previously owned Green Path. After selling the business, he helped the
new owner manage the business by stopping in for short periods almost every day, doing
tasks such as paying bills, office work or “just hanging out.”

                                               2
jars of marijuana, and two crates containing more jars of marijuana. At about 11:30 a.m.,
Schulz arrived at the business.
       Sometime around 2:00 p.m., Gonzalez and Schulz went to the second floor break
room and shared a marijuana cigarette. Gonzalez and Schulz were in the break room for
about 20 minutes when Scales walked in and said, “We have a problem.” When
Gonzalez and Schulz asked about the problem, Scales said that “there was guys in his
house, that they were coming to take over the place, that they took his keys.” When
Gonzalez suggested that Scales push the “panic button” in the downstairs office near the
safe, Scales replied that there was not time for that, and said, “they’re coming already.”
       Scales then pulled out a pair of handcuffs. He said that “they” had given him the
handcuffs and that “they” wanted him to handcuff Gonzalez and Schulz. Scales said that
Gonzalez and Schulz would be “in trouble” if they refused to be handcuffed.
       Scales next pulled a pistol out of his pocket, showed it to Gonzalez and Schulz,
and said, “They gave me a gun.” Gonzalez felt scared when he saw the gun, and Schulz
was “[s]cared out of [her] mind.” After showing the gun, Scales put it back in his pocket,
and said, “It’s not loaded if it makes you feel better.”
       During these first exchanges, Gonzalez thought that several of Scales’ statements
seemed out of kilter. For one, Gonzalez thought it was “odd” that Scales said his keys
were taken from him because he would have needed his keys to enter Green Path’s
building. Gonzalez also believed Scales was lying when he said that someone else had
given him the handcuffs because Gonzalez recognized the pouch from which Scales had
taken the handcuffs. Gonzalez had seen the same pouch inside the supply cabinet a
month earlier.
       After showing and then pocketing the gun, Scales asked for Gonzalez’s keys so
that Scales could get inside the “camera room.” Gonzalez handed his keys over to
Scales, then stood up and placed his hands behind his back and turned around. Scales
then handcuffed Gonzalez and Schulz. As he was leaving the break room, Scales gave a
set of handcuff keys to Gonzalez and said that he could unlock himself and Schulz later.



                                              3
       Up to the point when they were handcuffed, Gonzalez and Schulz did not hear
anyone else inside the building; neither one had heard any buzzers or door chimes
indicating that someone else had entered the building.
       As soon as Scales left the break room, Gonzalez locked the door. About five
minutes later, Gonzalez heard the sound of “whispering” coming from outside the closed
door. He also heard footsteps coming up the stairs. When he heard someone try to open
the locked door, Gonzalez yelled out, “Just take whatever you want. Leave us alone.”
Gonzalez then heard Scales say, “They got a gun to my head. . . . Open the door.”
Gonzalez unlocked the door, but did not open it. He then walked over and stood by a
window, facing away from the door. Schulz, who was sitting down the whole time in the
break room, facing away from the door, put her head down. Gonzalez heard the door
open, and heard Scales say to someone else, “I did what you want me to do.” A second
male voice then loudly demanded, “[W]here’s your phones?” Gonzalez said his phone
was in the kitchen down the hall. Schulz threw her phone behind her on the ground in the
direction of the second voice. The second male patted Gonzalez’s pockets as if he was
searching for a phone. Either Scales or the second male picked up Schulz’s phone.
Scales and the second male then left the break room, closing the door behind them.
       Shortly after Scales and the second male left the break room, Gonzalez and Schulz
heard the sound of glass jars being moved around in the “meds room” down the hall, and
a sound like trash bags being opened. Gonzalez also heard the sounds of people walking
back and forth in the hallway and more sounds of “jars being taken.” Schulz also heard
the “clinking of the jars.” About five minutes later, Gonzalez heard people walking down
the stairs, and then the sound of jars being taken from the safe downstairs. He also heard
the sound of more trash bags being opened, and what sounded like jars being placed in
the trash bags, and a jar shattering. These sounds continued for another five to ten
minutes.
       After about 15 to 20 minutes of silence, Gonzalez and Schulz used the handcuff
keys to unlock themselves. Gonzalez then went to the break room door and tried to open
it, but it felt to him that something was on the other side, holding the door from being

                                             4
opened. He was able to see that a phone cord had been tied around the door knob on the
break room door to a door knob across the hall. Gonzalez cut the phone cord with a
pocket knife and he and Schulz were able to get out of the break room.
          When Gonzalez and Schulz went to the meds room, they saw that approximately
60 jars of marijuana were missing from the display case in the room. When Gonzalez
and Schulz went downstairs to the check-in desk area, he saw that the surveillance
camera screens were dark, and that no signal was coming from any of the 16 security
cameras. Gonzalez also saw that the door to the safe was open, and that the safe was
mostly empty. The money that had been there earlier in the day was missing. The value
of the missing marijuana and cash totaled roughly $45,000. Gonzalez went home and
called his brother, who also worked at Green Path, and told him what had happened.
Gonzalez’s brother apparently called the owner, and eventually someone called the
police.
The Investigation
          Los Angeles Police Department (LAPD) Officer David Hale responded to the
Green Path building and used a “Find My iPhone App” to locate Schulz’s cell phone that
had been taken during the robbery events. It was found on the side of the 10 Freeway
about two miles away from the Green Path building.
          LAPD Detective George Bowens also responded to the Green Path building, and
met with Gil Sharone. Detective Bowens reviewed the available surveillance video.
Among other things, the video showed Scales walking alone in the alley on November
18, 2012, at time stamp of “2:36.” The video also showed Scales using a key from inside
his pocket to open the door and walk into the employee area. At time stamp “2:37,” the
video showed Scales at the screen displaying the images from all 16 security cameras.
The video also showed Scales pacing and looking at the screen for approximately 10
minutes.
          Detective Bowens went to Scales’ residence but he was not there. Later in the
evening of November 18, 2012, the same day of the events at Green Path, Scales’ phone
was tracked to a location in San Bernardino. Detective Bowens contacted the San

                                              5
Bernardino Sheriff’s Department to do a follow-up, and they “door-knocked the place,”
but he was not there either.
       A warrant was issued for Scales’ arrest and placed in a nationwide database. On
February 13, 2013, Scales was located in Houston, Texas. He was subsequently brought
back to Los Angeles.
The Criminal Case
       In May 2013, the People filed an information charging Scales with two counts of
robbery and two counts of false imprisonment by violence or menace. (§§ 211, 236.)
Further, as to each of the four counts, the information alleged that Scales personally used
a firearm within the meaning of section 12022.53, subdivision (b). During the initial
phases of the case, Scales represented himself.
       The charges were tried to a jury in late May to early June 2014, by which time
Scales had retained private counsel, attorney Stephen Bolinger, to represent him. At trial,
the prosecution presented evidence establishing the facts summarized above. Scales did
not put on any defense evidence.3 His trial counsel stressed to the jury the prosecution’s
burden of proof of beyond a reasonable doubt, and essentially argued that the evidence
did not meet that standard because it demonstrated Scales had been forced to act under
duress.
       The jury returned verdicts finding Scales guilty of all four counts, with a finding
as to each count that Scales personally used a firearm in the commission of the crimes.
The trial court subsequently sentenced Scales to a total aggregate term of 14 years in state
prison as follows: for the robbery charged in count 1, a mid-term of three years plus a
consecutive term of 10 years for the firearm enhancement; for the robbery charged in
count 2, a one-year term (one-third the mid-term). The court stayed the term for the
firearm enhancement as to count 2, pursuant to section 654. For the false imprisonment


3
       In a post-verdict motion for a new trial, Scales, then represented by new privately
retained counsel, claimed that he had received ineffective assistance of counsel from
attorney Bolinger in that Bolinger had dissuaded Scales from testifying in his own
defense.

                                             6
offenses charged in counts 3 and 4, the court imposed identical concurrent terms of eight
months (one-third the mid-term).4 The court imposed common fines and fees, none of
which are at issue on Scales’ current appeal.
                                        DISCUSSION
I.     Substantial Evidence Supports the Robbery Convictions
       Scales contends his two robbery convictions must be reversed because they are not
supported by substantial evidence. Amongst a number of other arguments, he primarily
insists that the trial evidence shows that all of his actions during the events at Green Path
were involuntarily compelled by duress and threats. We find the evidence supports
Scales’ robbery convictions.
       When presented with a defendant’s claim on appeal that the evidence at trial as
insufficient to support a jury’s verdict, we review the evidence in the light most favorable
to the verdict and presume in support of its judgment the existence of every fact the jury
could reasonably have deduced from the evidence. (People v. Bloom (1989) 48 Cal. 3d
1194, 1208.) Conflicts in the evidence and even testimony that is subject to justifiable
suspicion do not justify the reversal of a jury’s verdict, for it is the exclusive province of
the trier of fact to determine the credibility of a witness and the truth or falsity of the facts
upon which a determination depends. (People v. Maury (2003) 30 Cal. 4th 342, 403.) In
other words, where the evidence justifies the findings of the trier of fact, an opinion of a
reviewing court that the evidence might also lead to a contrary finding does not warrant
reversal. (People v. Rodriguez (1999) 20 Cal. 4th 1, 11.)
       Scales first argues that the evidence regarding the items that were taken during the
incident at Green Path was too “sketchy . . . , at least as to the shop’s property[,] . . . ,” to
support any robbery conviction. He argues that, while Gonzalez and Schulz testified that
“marijuana and cash were missing,” no prosecution witness testified that they “saw the
taking of the shop’s property,” and no witness could “specifically identify what was

4
       The record does not show a disposition of the firearm enhancements appended to
counts 3 and 4, but it appears that the court stayed imposition of sentence on those as
well, pursuant to section 654.

                                                7
taken.” Further, Scales argues that Sharone “was not there that day so he did not know
the amounts of cash and property that had been present . . . .” Scales argues the shop’s
owner would have had personal knowledge of the cash and inventory, but did not testify.
       To the extent Scales is arguing that the evidence did not prove that a robbery
occurred because it did not prove that any property was taken, we disagree. Regardless
of the specifics of an accounting, Gonzalez testified that cash and jars of marijuana were
in the shop before the incident at Green Path, and that cash and jars of marijuana were not
in the shop after the incident at Green Path. Plainly, circumstantial evidence shows that
property was taken. There is no authority cited in Scales’ arguments to support the
proposition that an accounting is a required element of the crime of robbery.
       Insofar as Scales is arguing that the evidence did not prove that any robbery
occurred because it did not prove that property was taken from the “immediate presence”
of a victim, we disagree. It is too well-settled to question in Scales’ current case that a
store employee may be the victim of a robbery even though he or she is not its owner and
not at the moment of the taking in immediate control of the stolen property. (See People
v. Scott (2009) 45 Cal. 4th 743, 751.)
       Scales next argues that the “[e]vidence on [the element of] asportation is nearly
non-existent.” We again disagree and repeat that the evidence showed that cash and jars
of marijuana were in the shop before the incident at Green Path, and they were not in the
shop after the incident at Green Path. Plainly, circumstantial evidence showed that
property was asported away from the shop.
       Next, Scales argues that the evidence did not prove the element of force or fear
during “any phase of this robbery” because, while the evidence undisputedly showed that
Gonzalez and Schulz were “physically restrained and confined to the break room,” it
further showed that they “cooperated” in being restrained and confined. We summarily
reject this argument because the evidence did not show as a matter of law that Gonzalez
and Schulz cooperated in anything. The jury reasonably could have found, and did find,
that any and every act that the victims did in this case, they did in the face of threats that
they would be “in trouble,” which threats were uttered by a person holding a gun and

                                               8
handcuffs. We also add that the evidence showed that Scales stood six feet three inches
tall, and weighed approximately 300 pounds. We are satisfied that the evidence showed
the use of force or fear.
       Scales also contends the evidence did not prove that he harbored the specific intent
to deprive any victim of property permanently. We disagree. As the Supreme Court has
explained, the intent required for robbery “is seldom established by direct evidence but
instead is usually inferred from all the facts and circumstances surrounding the crime.”
(People v. Lewis (2001) 25 Cal. 4th 610, 643.) Here, the evidence showed a takeover of a
business, the handcuffing of the employees at gunpoint, and the restraining of the victims
in a room with a phone cord tied to hold the door shut. Again, we find that the jury
reasonably inferred that the perpetrators intended to take property permanently.
       We now come to the predominant aspect of Scales’ substantial evidence argument
on appeal. Here, Scales claims that to the extent the evidence proved that he was
involved in the events at Green Path, he could not be convicted of robbery because the
evidence showed that he acted under the compulsion of duress and threats from others.
Scales’ arguments are not persuasive because they amount to little more than a request
that we reweigh the evidence on appeal in his favor.
       The jury, as the final judge of credibility and vested with the authority to resolve
any conflicts in the evidence, reasonably found that the facially exculpatory statements
made by Scales during the robbery events at Green Path, i.e., all of the statements
suggesting that he was being threatened to assist other actors, were nothing more than
simple play-acting. Given the surrounding circumstances of the robbery events at Green
Path, and subsequent events, it was within the jury’s prerogative to believe that Scales
was acting as a co-equal perpetrator with the other robbers on site, not against his will.
This is particularly true given the oddities concerning the entry into the premises, and
Scales’ departure from California after the events at Green Path. While there was no
evidence expressly showing the relationship between Scales and the other robbers, that is
not a basis for concluding that the jury was required to make a factual finding that he
acted under compulsion of duress and threats.

                                              9
II.    Jury Instructions on Aiding and Abetting Principles Were Not Warranted
       Scales contends all four of his convictions must be reversed because the trial court
did not instruct sua sponte on aiding and abetting principles. We disagree.
       A trial court generally must instruct on principles of law that are connected to the
facts in a case and that are necessary for the jury’s understanding of the case, even in the
absence of a request for such instructions. (People v. Carter (2003) 30 Cal. 4th 1166,
1210) In accord with this rule, it is well-settled that aiding and abetting instructions must
be given when the prosecution’s theory of criminal liability against a defendant involves
derivative culpability, and substantial evidence supports the theory. (See, e.g., People v.
Delgado (2013) 56 Cal. 4th 480, 488.) In contrast, aiding and abetting instructions need
not be given when the prosecution’s theory and the evidence are that the defendant was a
direct perpetrator in a crime. (See People v. Brown (2003) 31 Cal. 4th 518, 559; and see
also People v. Sassounian (1986) 182 Cal. App. 3d 361, 404-405.)
       Scales’ argument about an instructional omission fail because the record simply
does not support his assertion on appeal that the prosecution relied on a theory of aiding
and abetting liability at his trial. We have read every word of the prosecutor’s arguments
to the jury at Scales’ trial, both before and after the defense argument, and find that the
prosecutor never raised, or even suggested, that Scales could be found guilty on an aiding
and abetting theory of liability. The most that can be said is that the prosecutor
acknowledged Scales’ duress defense, which implicitly recognized that there were other
people involved in the crimes. This is a far cry from presenting a prosecution case based
on a theory of aiding and abetting liability. We simply see no error.
       But even assuming the trial court erred in not instructing sua sponte on aiding and
abetting principles, we would find the error harmless beyond all possible doubt. Not
giving instructions on aiding and abetting means that the jury necessarily found Scales
guilty because it found he was a direct perpetrator; the jury was not apprised of any other
option to consider. The instructions given did not lower the prosecution’s burden of
proof as Scales seems to suggest. On the contrary, the jury was restricted to the
prosecution’s one theory of guilt, namely, direct perpetrator liability, not two theories of

                                             10
guilt, namely, direct perpetrator liability and a fall-back theory of aider and abettor
liability. It appears to this court that the absence of instructions on aiding and abetting
principles worked to Scales’ advantage because it meant the jurors could find him guilty
only if they found that he personally and directly participated in the events at Green Path.
       People v. Delgado, supra, 56 Cal. 4th 480, is instructive on the problem of finding
prejudice from a failure to give aiding and abetting instructions when a defendant has
been found guilty under instructions based on direct perpetrator liability: “‘[I]t is hard to
imagine how an aiding and abetting instruction would have helped [the defendant], as it
would have merely offered an alternative, additional means of establishing [his part in the
taking of the property] without having to prove [that the defendant personally] took part
in’” the taking. If the jury had been instructed on derivative liability, “defense counsel
would have been limited to arguing defendant was not responsible for the [perpetrator’s]
actions, an argument that would have been unlikely to persuade the jury given the strong
circumstantial evidence defendant and the [perpetrator] were working together to kidnap
and rob . . . .” (Id. at p. 492.)
       Scales argues the lack of aiding and abetting instructions was prejudicial because,
where criminal liability is based on an aiding and abetting theory, the defendant’s intent
to encourage or facilitate the actions of the perpetrator must be formed prior to or during
commission of the offense. (Citing People v. Montoya (1994) 7 Cal. 4th 1027, 1039,
emphasis added.) He argues this would have been very difficult for the prosecution in the
trial against him because, he says, “there was absolutely no evidence presented that
connected [him] to the . . . unidentified perpetrators of the robbery, let alone showed he
shared their intent.” He implicitly seems to propose that aiding and abetting liability
requires proof of some form of prior agreement, or, at least, some pre-existing
understanding that he would cooperate with the direct perpetrators, which cannot be
provided without evidence of the nature of their relationship. We are not persuaded.
       Scales’ argument could only begin to be persuasive had he been prosecuted on an
aiding and abetting theory. As we have pointed out, no aiding and abetting instructions
were given. But where, as in Scales’ case, instructions on direct perpetrator liability were

                                              11
given, a failure to show a connection between the defendant and other actors is not a
meaningful issue. Here, the evidence and theory presented by the prosecution were that
Scales acted in concert with others, not that he assisted or encouraged others. A failure to
show a connection would only be a factor in the event the case against Scales was based
on an aiding and abetting theory.
III.   Substantial Evidence Supports the False Imprisonment Convictions
       Scales contends his two false imprisonment convictions must be reversed because
they are not supported by substantial evidence. Here, Scales abandons the duress claim
he raised to attack his robbery convictions, and argues the evidence was not sufficient to
support the jury’s necessarily included factual finding that he used “violence or menace”
to restrain, confine or detain Gonzalez and Schulz against their will. We disagree.
       The crime of false imprisonment is the “unlawful violation of the personal liberty
of another.” (§ 236.) The essential element of the crime is the restraint of the person.
(People v. Bamba (1997) 58 Cal. App. 4th 1113, 1123.) When such restraint is “effected
by violence [or] menace, . . . ” the crime is punishable as a felony. (§ 237, subd. (a).)
Violence means the use of physical force greater than the force reasonably needed to
effect the restraint. (People v. Matian (1995) 35 Cal. App. 4th 480, 485.) Menace means
a threat of harm, and generally falls into two categories: (1) the use of deadly weapon to
effect the threat, or (2) verbally threatening harm with the apparent intent and ability to
carry out the threat. (Id. at pp. 484-486.)
       We find the evidence is sufficient to support a finding of either violence or
menace, or both, or a combination of both. Viewed in the light supporting the jury’s
verdicts, the evidence showed that Scales showed a gun to Gonzalez and Schulz, and took
out handcuffs and told them that they would get “in trouble” if they refused to be
handcuffed. Scales personally put handcuffs on Gonzalez and Schulz. Both Gonzalez
and Schulz testified that they were scared when they saw the gun. Scales’ argument on
appeal that the gun was “clearly not used to effectuate any restraint” or to “threaten
Gonzalez and Schulz with any harm” amounts to no more than a request that we reweigh
the evidence and substitute our conclusions for those reached by the jury. Under the

                                              12
circumstances of a take-over incident, Scales’ statements about the gun not being loaded
did not negate the violence or menace. Our view is the same as to Scales’ argument on
appeal that Gonzalez and Schulz “consented” to be restrained by the handcuffs. The
evidence supports a conclusion that Gonzalez and Schulz submitted to being handcuffed
under circumstances that any reasonable person would perceive to be a very real threat of
harm.
IV.     Substantial Evidence Supports the Firearm Use Findings
        Scales next contends the jury’s firearm findings on all four of his convictions must
be reversed because they are not supported by substantial evidence. Scales argues the
evidence did not establish that he used the gun that he had at Green Path “in order to
facilitate the commission of an underlying crime,” which, he says, is a required element
for the firearm enhancement alleged under section 12022.53, subdivision (b). In this
vein, Scales argues that a firearm use finding is not supported by the evidence where it
shows that a defendant’s use of a firearm “appears to be purely incidental to the crime.”
(Citing People v. Granado (1996) 49 Cal. App. 4th 317, 324 (Granado).) We find no
deficiency in the evidence supporting the jury’s firearm use findings in Scales’ current
case.
        “[W]hen a defendant deliberately shows a gun, or otherwise makes its presence
known, and there is no evidence to suggest any purpose other than intimidating the victim
(or others) so as to successfully complete the underlying offense, the jury is entitled to
find a facilitative use rather than an incidental or inadvertent exposure.” (People v.
Carrasco (2006) 137 Cal. App. 4th 1050, 1059, citing Granado, at p. 325.) Further, it is
well settled that the firearm need not actually be loaded. (People v. Steele (1991) 235
Cal. App. 3d 788, 791-795.)
        When the evidence is viewed in the light most favorable to the jury’s findings, it
cannot be said that there was no substantial evidence to support the firearm use
enhancements. The evidence did not show that Scales merely had a gun holstered at his
side, or sticking out of his pocket. He deliberately displayed his gun to Gonzalez and
Schulz. Further, Scales was displaying the gun during the same exchange in which he

                                             13
threatened Gonzalez and Schulz they would get “in trouble” if they refused to be
handcuffed. Both Gonzalez and Schulz testified that they were scared when Scales
displayed the gun. Deliberately displaying the gun in plain sight to the victims during a
robbery and false imprisonment is sufficient to support the jury’s finding that Scales
“used” the gun during the crimes, not merely that he had it “incidentally” to the crimes.
The fact that Scales volunteered that it was not loaded does not defeat the jury’s findings
as a matter of law, as we have pointed out. Further, the jury was not required to accept
Scales’ representation that the gun was not loaded.
V.     The Trial Court Correctly Reviewed the Police Officers’ Personnel Files
       In May 2013, the prosecution filed an information charging Scales as noted above.
At a pre-trial hearing in June 2013, the trial court relieved Scales’ public defender and
granted his request to represent himself. In September 2013, Scales filed a handwritten
motion for discovery of “[a]ll complaints from all sources” from 12 listed LAPD officers.
The prosecution filed a response to the Pitchess motion, arguing that Scales had failed to
make the requisite showing of materiality and good cause for discovery as to any of the
officers’ personnel files.
       On October 25, 2013, the trial court granted Scales’ Pitchess motion as to LAPD
Officers “Barone and Bowens,” and then conducted an in camera review of the officers’
personnel files and found “no discoverable information.”
       On appeal, Scales has requested our court to review the record independently to
determine whether the trial court (1) conducted a proper Pitchess review in camera, and
(2) made a proper ruling on the reach of discovery of the officers’ personnel files. Such
review on appeal is proper under the procedures set forth in People v. Mooc, supra, 26
Cal. 4th 1216.
       We have reviewed Scales’ Pitchess motion, the prosecution’s response, and the
transcript of the in camera review, and conclude that the trial court properly conducted
the Pitchess hearing, describing the nature of all complaints, if any, against the officers.
Further, we find the court did not abuse its discretion in ruling there was no discoverable
evidence that needed to be disclosed.

                                             14
VI.    The Trial Court Imposed Unauthorized Sentences on the Enhancement on
       Count 2 and the Sentences on Counts 3 and 4.
       We have independently reviewed the sentence in this case and found that the trial
court imposed an unauthorized sentence on the firearm enhancement on count 2 and the
sentences on counts 3 and 4.
       When the base term for an offense is imposed consecutively, as was the case in
count 2 here, any conduct enhancement must be imposed consecutively as well. (People
v. Mustafaa (1994) 22 Cal. App. 4th 1305, 1309-1311.) An unauthorized sentence may be
corrected at any time. (People v. Massengale (1970) 10 Cal. App. 3d 689, 693.) Further,
when an illegal sentence is vacated, the court may substitute a proper sentence even
though it is more severe than the sentence originally imposed. (In re Renfrow (2008) 164
Cal. App. 4th 1251, 1256; People v. Grimble (1981) 116 Cal. App. 3d 678, 685.) We
therefore lift the stay imposed on the enhancement in count 2 and impose the mandatory
consecutive term of one-third the middle base term of three years and four months,
consecutive to the one-year consecutive sentence on count 2, for a total term of four years
and four months as to that count. (People v. Moody (2002) 96 Cal. App. 4th 987, 992-994;
see also § 1170.1, subd. (a).)
       In addition, the court imposed an unauthorized sentence on counts 3 and 4. On
those two counts, the court imposed concurrent sentences of one-third the middle base
term and entirely failed to impose sentence on the 12022.53, subdivision (b)
enhancements. In a concurrent sentence, each count is sentenced with the full term of the
base term, plus the full term of any conduct enhancements. (§§ 669, 1170.1, subd. (a);
People v. Bruner (1995) 9 Cal. 4th 1178, 1182, fn. 3.) This, too, is an unauthorized
sentence subject to correction on review. (People v. Quintero (2006) 135 Cal. App. 4th
1152, 1156, fn. 3.) We cannot be certain the trial court in fact selected the middle base
term on counts 3 and 4 to be the appropriate base term from the triad on those counts, or
mistakenly felt constrained to impose one-third of the middle base term under the
mistaken belief the choice of the middle term was required, as is the case in consecutive
sentences. As a result, we must remand the matter to the trial court to correct the

                                            15
sentence by choosing a base term from the triad on counts 3 and 4, imposing those full
base terms, and then imposing full term consecutive sentences on the firearm
enhancements on each count. The court should then re-order counts 3 and 4 to run
concurrent to one another and all other counts.
                                      DISPOSITION
       The matter is remanded to the trial court to impose its choice of a full term
sentence on the base terms in counts 3 and 4 and the enhancements appended to those
counts 3 and 4 in accord with this opinion and run those terms concurrent. After doing
so, the clerk is ordered to correct the abstract of judgment which should also reflect the
imposition of the enhancement in count 2 in accord with this opinion. In all other
respects, the judgment is affirmed.




                                                  BIGELOW, P.J.
We concur:




                     FLIER, J.




                     GRIMES, J.




                                             16